Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 1 of 10



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                        Miami Division

                          CASE NO.: 1:19-cv-24262-HUCK/MCALILEY

  SABRINA SCOTT-WOLF and
  SELENA STEVENS, ETC.,

         Plaintiffs,

  vs.

  CARNIVAL CORPORATION d/b/a
  CARNIVAL CRUISE LINES,

         Defendant.
                                        /

                                      MOTION TO DISMISS

         Defendant, Carnival Corporation (“Carnival”), moves to dismiss for Plaintiffs’ failure to

  state a claim upon which relief can be granted. See Fed. R. Civ. P. 12(b)(6).

                                        Factual Background

         Plaintiffs were female passengers onboard the Carnival Ecstasy. The bases of their

  allegations arise from an episode in which Carnival’s security team attempted to search the

  intoxicated Plaintiffs’ cabin for prohibited items. Carnival eventually required Plaintiffs to

  disembark in the Bahamas for violating ship rules, being disruptive to other passengers, and

  interfering with safety. Bahamian police escorted Plaintiffs from the ship, and Carnival paid for

  their airfare from the Bahamas. Plaintiffs allege negligent security, assault and battery, negligent

  hiring and training, negligent and intentional infliction of emotional distress, and false

  imprisonment.




                                      MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 2 of 10
                                                                  CASE NO.: 1:19-cv-24262-PCH


                                         Standard of Law

         Pursuant to Federal Rule of Civil Procedure 12(b)(6), a party may move to dismiss for

  failure to state a claim before a responsive pleading. Dismissal for failure to state a claim is

  warranted “when it appears that the plaintiff has little or no chance of success, i.e., when the

  complaint on its face makes clearly baseless allegations or relies on legal theories that are

  indisputably meritless.” Aruanno v. Martin County Sheriff, 343 F. App’x 535, 536 (11th Cir.

  2009); see also Doe v. Celebrity Cruises, Inc., 389 F.Supp.3d 1109, 1114 (S.D. Fla. 2019)

  (dismissing claim for punitive damages for alleged negligence of cruise line under Rule 12(b)(6)).

                       General Maritime Principles for Punitive Damages

         Under general maritime law, which applies here, punitive damages are unavailable for

  claims of negligence. However, Plaintiffs claim entitlement to punitive damages for each of its

  negligence claims. Accordingly, this Court should dismiss Plaintiffs’ claims.

         The United States Supreme Court’s recent decision in The Dutra Group v. Batterton is

  instructive. See 139 S.Ct. 2275 (2019). There, the Court held that a seaman may not recover

  punitive damages on a claim that he was injured as a result of the unseaworthy condition of the

  vessel. Id. at 2287. It would be counterintuitive for the courts to allow passengers to recover

  punitive damages but bar seamen, who are afforded heightened protection under the laws, from

  same. This Court should dismiss Plaintiffs’ punitive damages claims pursuant to Batterton.

         However, if the Court allows Plaintiffs to pursue their punitive damages claims, Plaintiffs

  have not properly pled them. Under general maritime law, the Eleventh Circuit has limited ship

  passengers’ recovery options to only pecuniary damages “except in exceptional circumstances

  such as . . . those very rare situations of intentional wrongdoing.” See In re Amtrak Sunset Ltd.

  Train Crash in Bayou Canot, Ala., on Sept. 22, 1993, 121 F.3d 1421, 1429 (11th Cir. 1997)



                                                  2
                                     MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 3 of 10
                                                                     CASE NO.: 1:19-cv-24262-PCH


  (hereinafter “Amtrak”). Amtrak involved a train that derailed and collided with a vessel, which

  caused passenger deaths over state territorial waters. The district court held Alabama’s wrongful

  death law could supplement the damages allowed under maritime law, and thus punitive damages

  were available. The Eleventh Circuit reversed, finding Alabama’s wrongful death statute, which

  allowed punitive damages upon a finding of gross negligence, conflicted with general maritime

  law, which requires a finding of intentional misconduct.

         Amtrak remains the standard for ship passenger claims. Seamen, however, are held to a

  different standard from passengers because they are employees. They are entitled to maintenance

  and cure, which is an ancient doctrine designed to compensate crewmembers after suffering illness

  or injuries while servicing the vessel. When an employer-shipowner arbitrarily or willfully denies

  a seamen maintenance and cure, punitive damages are available, as established by Atlantic

  Sounding v. Townsend, 557 U.S. 404, 414–15 (2009). Two separate standards thus emerge: (1)

  seamen are entitled to punitive damages upon a showing of either gross negligence or intentional

  misconduct in paying maintenance and cure, and (2) passengers are entitled to punitive damages

  only upon a showing of intentional misconduct.

         The standards for crewmember and passenger claims are independent doctrines. Despite

  what some anomalous cases in this district claim, Atlantic Sounding did not abrogate Amtrak. See

  Doe v. Royal Caribbean Cruises, Ltd., 2012 WL 920675 (S.D. Fla. 2012); Lobegeiger v. Celebrity

  Cruises, Inc., 2011 WL 3703329 (S.D. Fla. 2011). Atlantic Sounding held only that a vessel owner

  may be liable for punitive damages if it recklessly, wantonly, willfully, or intentionally fails to pay

  maintenance and cure. See Incardone v. Royal Caribbean Cruises, Ltd., 16-cv-20924 (S.D. Fla.

  Jan. 18, 2020) (order granting summary judgment in part and denying in part) (“[D]espite

  Plaintiffs’ arguments to the contrary, the Circuit has made clear that the Supreme Court’s holding



                                                    3
                                       MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 4 of 10
                                                                   CASE NO.: 1:19-cv-24262-PCH


  in [Atlantic Sounding] did nothing to undermine its own holding in [Amtrak] . . ..”); Doe v.

  Celebrity Cruises, Inc., 389 F.Supp.3d 1109, 1114 (S.D. Fla. 2019) (“[T]he holding in Atlantic

  Sounding did not overrule the holding in Amtrak.”); Kennedy v. Carnival Corp., 385 F.Supp.3d

  1302, 1328–29 (S.D. Fla. 2019) (“Plaintiff wrongly argues that the ‘intentional wrongdoing’ rule

  from Amtrak was abrogated by the Supreme Court in Atlantic Sounding. . . . [I]n Atlantic Sounding,

  the Supreme Court only addressed whether punitive damages were available as a remedy for

  breach of the maritime duty of maintenance and cure.”).

         In the years since Lobegeiger and Doe, the Eleventh Circuit has had plenty of opportunities

  to expand Atlantic Sounding’s standard to cruise line passenger claims, but it has declined to do

  so. See, e.g., Eslinger v. Celebrity Cruises, Inc., 772 F. App’x 872, 873 (11th Cir. 2019); Petersen

  v. NCL (Bahamas) Ltd., 748 F. App’x 246, 251–52 (11th Cir. 2018); see also Kennedy, 385

  F.Supp.3d at 1329; Noon v. Carnival Corp., 2019 WL 3886517, at *13 (S.D. Fla. 2019); Crusan

  v. Carnival Corp., 2015 WL 13743473, at *7 (S.D. Fla. 2015); Bonnell v. Carnival Corp., 2014

  WL 12580433, at *3 (S.D. Fla. 2014); Terry v. Carnival Corp., 3 F.Supp.3d 1363, 1371–72 (S.D.

  Fla. 2014) (each case holding that cruise passenger plaintiffs must prove intentional misconduct

  to recover punitive damages).

         As such, allegations of either intentional misconduct—on the part of Carnival, not

  crewmembers—or facts indicating Carnival knew of and authorized an intentional tort are required

  for punitive damages in passenger maritime claims. See Stires v. Carnival Corp., 243 F.Supp.2d

  1313, 1323 (M.D. Fla. 2002), and Doe v. Celebrity Cruises, 145 F.Supp.2d 1337, 1347 (S.D. Fla.

  2001) (citing Muratore v. M/S Scotia Prince, Etc., 845 F.2d 347, 354 (1st Cir.1988)) (Under

  general maritime law, the “principal [cannot] be held liable for punitive damages where it neither

  authorized nor ratified employee’s acts.”). Intentional misconduct requires Plaintiffs to show that



                                                   4
                                      MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 5 of 10
                                                                    CASE NO.: 1:19-cv-24262-PCH


  (1) Carnival had knowledge of the wrongfulness of the alleged conduct and (2) Carnival had

  knowledge that there was a high probability that injury or damage would arise from the alleged

  conduct and (3) Carnival intentionally pursued that alleged conduct despite the alleged prior

  knowledge. See Mee Indus. v. Dow Chem. Co., 608 F.3d 1202, 1220 (11th Cir. 2010).

         The intentional misconduct standard in Amtrak remains binding on this Court because of

  the prior panel precedent rule. Under the rule, courts in the Southern District of Florida and panels

  of the Eleventh Circuit are bound to follow prior binding precedent until it is overruled or

  abrogated by the Eleventh Circuit sitting en banc or by the Supreme Court. See United States v.

  Vega-Castillo, 540 F.3d 1235, 1236 (11th Cir. 2008). To overrule a case, a decision “must have

  actually overruled or conflicted with” Eleventh Circuit or Supreme Court precedent. Id. at 1237

  (citations omitted). There is a difference between the holding and the reasoning: “Even if the

  reasoning of an intervening high court decision is at odds with a prior appellate court decision, that

  does not provide the appellate court [or a district court] with a basis for departing from [the] prior

  decision.” Id.

         Amtrak has not been abrogated or overruled, as recently confirmed by an on-point decision

  from the Eleventh Circuit. See Eslinger, 772 F. App’x at 872 (“Our court has held that Plaintiffs

  may not recover punitive damages . . . for personal injury claims under federal maritime law.”)

  (citing Amtrak); see also Petersen v. NCL (Bahamas) Ltd., 748 F. App’x at 252 (“Nothing in

  [Atlantic Sounding] undermines our holding in In re Amtrak.”).

         The Court is therefore required to apply the intentional misconduct standard to Plaintiffs’

  claims for punitive damages.




                                                    5
                                       MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 6 of 10
                                                                    CASE NO.: 1:19-cv-24262-PCH


                                                  Analysis

         In their complaint, Plaintiffs allege three claims based on negligence and three claims based

  on intentional torts. Because of the different standards for damages, the claims for negligent and

  intentional acts will be analyzed separately.

                                          Negligence Claims

         In Count I, Plaintiffs allege negligent security because Carnival fails “to have proper

  procedures for confronting passengers suspected of or accused of violating ship’s rules, causing

  harm to Defendant or interfering with the safety/enjoyment of other passengers.” Compl. ¶ 44.

  Plaintiffs claim they were injured because of security personnel actions. For their alleged injuries,

  Plaintiffs demand a litany of damages, including pain and suffering, loss of enjoyment, and more.

         In Count III, Plaintiffs allege negligent hiring and training. They claim Carnival failed to

  hire and train personnel to properly (a) “identify passengers, monitor passengers’ conduct and

  notify passengers of any violation of ship’s rules or interference with the safety/enjoyment of

  others”; (b) “ensure the reasonable safety of passengers”; and (c) “take reasonable action to

  promptly notify passengers that their conduct was in violation of ship’s rules or that they were

  interfering with the enjoyment/safety of other cruise passengers.” Compl. ¶ 60. Plaintiffs demand

  punitive damages for the alleged negligent hiring and training.

         In Count V, Plaintiffs allege negligent infliction of emotion distress. They claim punitive

  damages for Carnival ejecting Plaintiffs from the vessel, refusing to allow Plaintiffs to change

  cabin rooms, and for the actions of security personnel in attempting to restrain the intoxicated

  Plaintiffs while the search was ongoing. Compl. ¶ 73. Again, Plaintiffs demand punitive damages

  for alleged negligence.




                                                     6
                                      MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 7 of 10
                                                                     CASE NO.: 1:19-cv-24262-PCH


            Plaintiffs’ claims for punitive damages should be dismissed. Punitive damages are

  unavailable under general maritime law for negligence claims. Counts I, III, and V each allege

  negligence, and general maritime law applies here. Accordingly, Counts I, III, and V state claims

  for damages upon which relief cannot be granted as a matter of binding law, and those claims

  should be dismissed.

                                             Intentional Torts

            In Count II, Plaintiffs allege assault and battery. This claim sounds only in vicarious

  liability: “Defendant, by and through its safety officers, assaulted and battered the Plaintiffs in the

  course of storming their passenger cabin.” Compl. ¶ 51. As an employer, Carnival may be

  vicariously liable for the intentional torts of its crewmembers. But punitive damages are available

  only if Carnival authorized or ratified the alleged intentional tort. See Doe, 145 F.Supp.2d at 1347

  (finding cruise line could be vicariously liable for sexual assault of crewmember but striking

  punitive damages claims because there were no facts that showed the cruise line authorized or

  ratified the act). There are no facts alleging Carnival authorized or ratified an alleged assault or

  battery. In fact, Plaintiffs provided an apology from Carnival for the incident, see Compl., Ex. 1,

  which shows that Carnival did not ratify or condone any intentional tort of its security personnel.

  Accordingly, the claims for punitive damages from the alleged assault and battery fail as a matter

  of law.

            In Count IV, Plaintiffs allege intentional infliction of emotional distress (“IIED”). Their

  basis is that Carnival apologized for the search but failed to explain why Plaintiffs broke ship rules,

  which purportedly caused Plaintiffs to feel “confused and fearful.” Compl. ¶ 66. Plaintiffs also

  claim that Carnival had an “exceptionally cruel and callous plot” evidenced by Carnival calling

  the Bahamian police to escort Plaintiffs from the vessel for violating ship rules and endangering



                                                     7
                                        MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 8 of 10
                                                                   CASE NO.: 1:19-cv-24262-PCH


  other guests. Compl. ¶ 67. Neither claim—(1) that Carnival did not explain why Plaintiffs broke

  ship rules and (2) calling Bahamian police for an escort—can rise to the outrageousness required

  for a finding of IIED, even when viewed in a light most favorable to Plaintiffs. Accordingly, Count

  IV should be dismissed in its entirety. Alternatively, the punitive damages claim should be

  dismissed because calling the police and not explaining how someone broke ship rules, which all

  passengers are informed of and agree to prior to embarkation, cannot be intentional misconduct.

         In Count VI, Plaintiffs allege false imprisonment. Plaintiffs claim that Carnival confining

  Plaintiffs to their room during the security search was unlawful. However, Plaintiffs agreed to the

  search in their ticket contract. See Exhibit A, attached hereto, subsection 4(f) (“All Guests agree

  Carnival has, at all times with or without notice, the right to search Guest’s cabin and baggage

  and/or personal effects for [hard liquor, drugs, weapons, and other dangerous items brought onto

  the vessel], at any location, to ensure compliance with these restrictions.”). Given that Plaintiffs

  consented to the search of the cabin and their personal effects, Plaintiffs cannot meet the element

  of false imprisonment that requires restraint to be unlawful. Therefore, Court VI should be

  dismissed in its entirety. In the alternative, the claims for punitive damages should be dismissed

  for the same reasons as Count II: this claim sounds in vicarious liability for the actions of

  Carnival’s security personnel, and there are no facts alleging that Carnival authorized or ratified

  an unlawful confinement of the Plaintiffs to their cabin.

                                             Conclusion

         Punitive damages are available here only upon a showing of intentional misconduct by

  Carnival; however, Plaintiffs demand punitive damages for claims of garden variety negligence.

  Accordingly, the claims for punitive damages in the negligence counts should be dismissed. As to

  Counts IV and VI, Plaintiffs fail to allege facts sufficient to meet each element, and those claims



                                                   8
                                      MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 9 of 10
                                                                     CASE NO.: 1:19-cv-24262-PCH


  should be dismissed in their entirety. And as to Counts II, IV, and VI, Plaintiffs fail to allege facts

  that Carnival acted with intentional misconduct or ratified an intentional tort of a crewmember.

  Therefore, the punitive damages claims in Counts II, IV, and VI should be dismissed.

                                                 Respectfully submitted,

                                                 MASE MEBANE & BRIGGS, P.A.
                                                 2601 South Bayshore Drive, Suite 800
                                                 Miami, Florida 33133
                                                 Telephone: (305) 377-3770
                                                 Facsimile: (305) 377-0080

                                                 By:     /s/ Garrett P. Keane
                                                         WILLIAM R. SEITZ
                                                         Florida Bar No.: 73928
                                                         wseitz@maselaw.com
                                                         GARRETT P. KEANE
                                                         Florida Bar No.: 1010256
                                                         gkeane@maselaw.com




                                   CERTIFICATE OF SERVICE

         I hereby certify that a true and correct copy of the foregoing was served by CM/ECF

  electronic filing on February 3, 2020, on all counsel or parties of record on the Service List.


                                                         /s/ Garrett P. Keane
                                                         GARRETT P. KEANE




  Scott-Wolf//TW165862




                                                    9
                                       MASE MEBANE & BRIGGS
Case 1:19-cv-24262-PCH Document 13 Entered on FLSD Docket 02/03/2020 Page 10 of 10
                                                         CASE NO.: 1:19-cv-24262-PCH


                                    SERVICE LIST
                 SABRINA SCOTT-WOLF, et al. v. CARNIVAL CORPORATION
                            1:19-CV-24262-HUCK/MCALILEY

   Paul M. Hoffman, Esq.
   Law Offices of Paul Hoffman, P.A.
   2881 East Oakland Park Blvd.
   Fort Lauderdale, FL 33306
   Tel: (954) 707-5040
   Fax: (954) 563-8171
   Email: pmh@paulmhoffmanlaw.com
   Attorneys for Plaintiff



   Scott-Wolf//TW165862




                                           10
                                  MASE MEBANE & BRIGGS
